Citation Nr: 1640665	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  16-36 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


INTRODUCTION

The Veteran had service from February 1941 to July 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

While the Veteran initially requested a Board hearing in this matter, this hearing request was withdrawn in October 2016.  Nevertheless, even if the hearing request had not been withdrawn, given the full grant of the benefit sought, the Board may proceed with this appeal.  Any error in not providing the Veteran with his requested hearing is harmless error.

Due to the Veteran's age, the Board granted the motion to advance his appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has PTSD that is due to his combat service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD has specific requirements of medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (requiring diagnosis to conform to DSM-5 and be supported by findings on examination report); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The credible supporting evidence required to establish an in-service stressor depends upon the nature of the stressor.  Special provisions allow that the occurrence of a claimed in-service stressor can be shown by certain kinds of credible supporting evidence where the claimed stressor involved personal assault, fear of enemy or terrorist activity, combat, service as a prisoner of war (POW), or diagnosis of PTSD during service.  38 C.F.R. § 3.304(f).

The Veteran has described stressors that are related to combat service.  He indicated that he participated in the Battle of the Bulge in the Ardennes Forest, as well as multiple other campaigns.  The Veteran's separation document indicates that he was awarded the Combat Infantryman Badge, confirming his participation in combat service while stationed in the European Theater during World War II.  As such, the Board finds that this element needed for service connection is shown.

Furthermore, in several medical documents and written statements dated in June 2015, September 2015, and July 2016, V.L., Ph.D. indicated that she examined the Veteran and provided a mental health evaluation.  Dr. L provided a diagnosis of PTSD that conforms with the requirements of the DSM-5.  She indicated that she reviewed the Veteran's service records and determined that all of the Veteran's trauma stressors were combat related.  She stated that the Veteran had been experiencing symptoms of PTSD since returning from service in 1945.  He continued to experience significant psychological distress related to his PTSD.

While there is another medical opinion of record that weighs against the Veteran's appeal, the Board finds that it should not be afforded any more probative weight than the evaluation and opinion from Dr. L, which contains a record of an evaluation, diagnosis, and reasoning for all opinions given.

As such, the Board concludes that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


